LaNdis, Judge:
The above-entitled protest challenges the action of the collector of customs in classifying certain imported merchandise, described on the invoice as “1 Set Servo Balance,” as laboratory apparatus under paragraph 360 of the Tariff Act of 1930, as modified, and assessing duty thereon at the rate of 21 per centum ad valorem.
Counsel for the parties have submitted this case for decision on the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General for *290the United States, Defendant, that the articles on the invoice covered by the above named protest that are marked with an A, and the initials JJP, Commodity Specialist John J. Plisich, were manufactured or produced in the United States and were returned to the United States from abroad prior to August 31,1963 without having been advanced in value or improved in condition by any process of manufacture or other means.
That duty was assessed upon liquidation because of non-compliance with certain customs regulations relating to the duty-free entry of returned American articles; that the importer has now furnished all of the information necessary for compliance with such regulations, and the District Director is now satisfied as to the existence of all facts upon which entry of the merchandise under Paragraph 1615, Tariff Act of 1930 is dependent.
The above-named protest is submitted for decision upon this stipulation.
Accepting the stipulation as a statement of facts, we find and hold, as alleged by the plaintiff, that the items marked with the letter “A” and initialed JJP by Commodity Specialist John J. Plisich on the invoice, are entitled to entry free of duty under paragraph 1615 (a) of the Tariff Act of 1930, as amended, as American goods returned.
To the extent indicated, the protest is sustained. In all other respects and as to all other merchandise, the protest is overruled.
Judgment will be rendered accordingly.